Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


This office action is in response to amendment filed on 7/26/21.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earhart et al. (US 2018/0275923 A1), in view of Danovitz et al. (US 2017/0006314 A1), in further view of Smith et al. (US Patent US 8,473,585 B1).

As per claim 1, EARHART discloses an apparatus, comprising: a communication interface to communicate with a data storage system over a network; and processing circuitry to: receive a request from an application to write an image to the data storage system (EARHART; ¶114- Arbitration module 666 services requests from the read and write queues based at least in part on a quantity of tokens contained within the token bucket from the requesting queue. Quality of service measurement module 672 monitors the quality of service provided to each of the read and write queues).wherein the request comprises one or more quality of service parameters indicating a level of service requested by the application for writing the image to the data storage system (EARHART; ¶82- Arbiter 408 takes requests from these queues and forwards them to storage array 410 for execution. The arbitration algorithm in the stream router enforces the QoS and ¶106- Quality of service measurement module 402 measures quality of service levels for each of the read and write queues).
However, EARHART does not expressly disclose partition the image into a plurality of image parts, wherein each image part of the plurality of image parts comprises a corresponding portion of the image, a plurality of redundant copies of each image part of the plurality of image parts is to be uploaded to the data storage system in parallel,  upload the plurality of image parts to the data storage system in parallel, wherein if the one or more quality of service parameters indicate that the level of service requested by the application comprises low latency via the communication interface.
	DANOVITZ explicitly teaches partition the image into a plurality of image parts, wherein each image part of the plurality of image parts comprises a corresponding portion of the image (DANOVITZ; ¶118- a cloud-based media content management system may compare segments using segment identification values to determine, for example, whether the system has received a copy of the same segment from another media device and to determine whether to instruct media devices whether to upload particular segments to a cloud storage system).
	a plurality of redundant copies of each image part of the plurality of image parts is to be uploaded to the data storage system in parallel (DANOVITZ; ¶147- a media content management system may instruct two or more media devices of a population to upload a number of redundant copies of each segment of a media content item where a media content management system upload a copy of each segment of a media content item, and the first copy of each segment that is successfully uploaded from one of the requested media devices may be stored in cloud storage), and	upload, via the communication interface, the plurality of image parts to the data storage system in parallel, wherein if the one or more quality of service parameters indicate that the level of service requested by the application comprises low latency ( ¶107-108- a cloud-based media content management system may receive media content items from a population of media devices 108 as a distributed upload of individual segments of the media content items, where each individual segment is uploaded from a possibly different media device of the population. For example, if two or more separate media devices each schedule a recording of the same television program, each of the media devices may (or may not) upload one or more segments of the television program, the uploaded segments collectively forming an entire copy of the television program; ¶130-133, 147-150 if a service provider system 204 determines that a particular media device has or is currently experiencing relatively slow network upload speeds, the system may instruct the media device to operate in a passive, For example, one media device may receive instructions to upload the first ten segments, a second media device may receive separate instructions to upload the next ten segments, etc. In general, any division of segments amongst media devices of the population of media devices may be instructed. In this manner, each media device may receive the media content item, define segments of the media content item).	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the EARHART in view of DANOVITZ in order to provide cloud based storage service which may alleviate users from some of the burdens of managing local storage devices, including storage space limitations, potential hardware failures, and enabling access to user data across different client devices..
The above combination however does not expressly disclose each image part of the plurality of image parts that fails to upload within an upload timeout threshold is to be re-uploaded to the data storage system after expiration of the upload timeout threshold, receive an acknowledgment from the data storage system that each image part of the plurality of image parts has been uploaded via the communication interface and notify the application that the image has been written to the data storage system.
	SMITH explicitly teaches each image part of the plurality of image parts that fails to upload within an upload timeout threshold is to be re-uploaded to the data storage system after expiration of the upload timeout threshold (SMITH; col. 18 lines 1-15, should transmission of a chunk fail, the scheduler 302 may begin re-transmission of the failed chunk. For example, if transmission of chunk 4 304e should fail, the scheduler 302 would begin transmission of chunk 4 304e again. Because the scheduler 302 monitors the upload process to provide the chunks 304a through 304n in order to the storage medium 306Col 19, ll 35-52- upload report may include data regarding the number of failed uploads of chunks and/or a timestamp related to the upload of each of the N chunks; col. 21 lines 7-25 If the lowest in order of all presently uploading chunks has not yet completed the upload process (510), but a threshold portion of another presently uploading chunk has been transmitted (512), in some implementations, the upload of the other uploading chunk may be suspended (514). In some implementations, to ensure in-order receipt of the chunks, if a particular chunk is nearing completion before an earlier (e.g., closer to the beginning of the file) chunk has completed, the transmission of the remainder of the chunk may be suspended until completion of upload of the earlier chunk. In some examples, the threshold may represent a percentage (e.g., 95%, 99%, etc.) of the chunk having been transmitted, or a threshold number of bytes (e.g., 500 bytes, 1 kilobyte, etc.) remaining to be transmitted, If one or more chunks has failed to upload (516), in some implementations, upload of the failed chunk may be re-started (518). For example, if, during transmission of a chunk, a connection failure, memory allocation failure, or other failure occurs, transmission of that particular chunk may fail. If failure should occur, in some implementations, the failed chunk may be scheduled for immediate re-transmission).
	receive, via the communication interface, an acknowledgment from the data storage system that each image part of the plurality of image parts has been uploaded  (SMITH; Col 18, ll 1-13- transmission of a chunk fail, the scheduler 302 may begin re-transmission of the failed chunk), and
	notify the application that the image has been written to the data storage system (SMITH; Fig. 6 explains an acknowledgement may be issued to the storage center (616). For example, an acknowledgement regarding successful receipt of the upload report may be provided to the storage center). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the EARHART in view of SMITH references to ensure that complete chunks are received at the storage provider in-order during parallel upload and suspend process until a failed upload completed entirely upon a bandwidth available between a client computing device transmitting the file and a remote computing device receiving the file.
As per claim 2, EARHART as improved by DANOVITZ discloses the apparatus of claim 1, wherein the processing circuitry to upload, via the communication interface, the plurality of image parts to the data storage system in parallel is further to: determine, based on the one or more quality of service parameters, that the level of service requested by the application comprises low latency (DANOVITZ; ¶63- a service provider system 204 may determine which media content items selected for recording by one or more users are most likely to be viewed within a particular amount of time or with a particular frequency). and based at least in part on determining that the level of service requested by the application comprises low latency: determine that one or more image parts of the plurality of image parts fail to upload within the upload timeout threshold; and re-upload, via the communication interface, the one or more image parts to the data storage system after expiration of the upload timeout threshold (DANOVITZ; ¶181- the media content management system 102 may determine that a media content item has a quality level that is not up to a specified level or threshold. The specified level or threshold may be defined by a content provider, service provider, system administrator, etc.). The Examiner supplies the same rationale for the combination of references EARHART – DANOVITZ - SMITH as in Claim 1 above.

As per claim 3, EARHART as improved by DANOVITZ teaches the apparatus of claim 1, wherein the upload timeout threshold comprises a median part upload time, wherein the median part upload time is computed based on a median upload time for a plurality of uploaded image parts associated with a plurality of images written to the data storage system (DANOVITZ; ¶156- upload management module 306 may take into account an average rate at which data can be uploaded by each media device (referred to herein as the average upload bit rate)). The Examiner supplies the same rationale for the combination of references EARHART – DANOVITZ - SMITH as in Claim 1 above.

As per claim 4, EARHART discloses the apparatus of claim 1, wherein the processing circuitry to upload, via the communication interface, the plurality of image parts to the data storage system in parallel is further to: determine, based on the one or more quality of service parameters, that the level of service requested by the application comprises low latency (EARHART; ¶78, ¶114- Arbitration module 666 services requests from the read and write queues based at least in part on a quantity of tokens contained within the token bucket from the requesting queue. Quality of service measurement module 672 monitors the quality of service provided to each of the read and write queues), and based at least in part on determining that the level of service requested by the application comprises low latency, upload the plurality of redundant copies of each image part to the data storage system in parallel (DANOVITZ; ¶181- the media content management system 102 may determine that a media content item has a quality level that is not up to a specified level or threshold. The specified level or threshold may be defined by a content provider, service provider, system administrator, etc.).  The Examiner supplies the same rationale for the combination of references EARHART – DANOVITZ - SMITH as in Claim 1 above.

As per claim 5, EARHART as improved by DANOVITZ discloses the apparatus of claim 4, wherein the plurality of redundant copies comprises two copies of each image part of the plurality of image parts (DANOVITZ; ¶176- At block 1610, for each media device upload group of the plurality of media device upload groups, a separate copy of the particular media content item may be stored in a cloud storage system). The Examiner supplies the same rationale for the combination of references EARHART – DANOVITZ - SMITH as in Claim 4 above.

As per claim 6, EARHART as improved by DANOVITZ discloses the apparatus of claim 4, wherein the processing circuitry to upload, via the communication interface, the plurality of image parts to the data storage system in parallel is further to: determine, based on the one or more quality of service parameters, that the level of service requested by the application further comprises unlimited bandwidth consumption; and based at least in part on determining that the level of service requested by the application comprises low latency and unlimited bandwidth consumption, upload the plurality of redundant copies of each image part to the data storage system in parallel (DANOVITZ; ¶138- while individual media devices may not have enough bandwidth available to upload entire copies of media content items to cloud storage at a reasonable upload rate, a population of media devices may collectively possess the upload capacity to do so). The Examiner supplies the same rationale for the combination of references EARHART – DANOVITZ - SMITH as in Claim 4 above.

As per claim 7, EARHART discloses the apparatus of claim 1, wherein the processing circuitry to notify the application that the image has been written to the data storage system is further to: determine, based on the one or more quality of service parameters, that the level of service requested by the application comprises strong consistency; and based at least in part on determining that the level of service requested by the application comprises strong consistency: send, via the communication interface, a read request to the data storage system, wherein the read request comprises a request to read the image from the data storage system; receive, via the communication interface, a response to the read request from the data storage system, wherein the response to the read request comprises the image; and upon receiving the response to the read request from the data storage system, notify the application that the image is accessible on the data storage system (EARHART; ¶77, ¶83- when receives read request the QOS module calculates read bandwidth, read latency, write bandwidth, write latency, and IOPS. The amount of time for averaging the bandwidth calculations is selectable based on the system performance and traffic).

As per claim 8, EARHART discloses the apparatus of claim 7, wherein the processing circuitry to notify the application that the image has been written to the data storage system is further to: determine, based on the one or more quality of service parameters, that the level of service requested by the application further comprises low latency; and based at least in part on determining that the level of service requested by the application comprises strong consistency and low latency: upon receiving the acknowledgment from the data storage system that each image part of the plurality of image parts has been uploaded, notify the application that the image has been uploaded to the data storage system (EARHART; ¶89- Each operation is timed at several points: when it is queued, when it is active, when it completes, and when it is retired from the queue. These timestamps are provided to QoS measurement module 402 to ensure that all applicable SLAs are being met.).

As per claim 9, EARHART discloses the apparatus of claim 1, wherein the one or more quality of service parameters comprise a latency parameter and a consistency parameter, wherein: the latency parameter indicates a requested latency for uploading the image to the data storage system; and the consistency parameter indicates a requested write consistency level for writing the image to the data storage system (EARHART; ¶29 to ¶32- explains write latency (fixed, consistent, or minimum)). 

As per claim 10, EARHART as improved by DANOVITZ discloses the apparatus of claim 1, wherein the data storage system comprises a cloud-based storage service (DANOVITZ; ¶52- uploading all or portions of media content items to a cloud storage system). The Examiner supplies the same rationale for the combination of references EARHART – DANOVITZ - SMITH as in Claim 1 above.

Claims 11 and 17 are rejected under the same reasons as claim 1.
Claims 12 and 18 are rejected under the same reasons as claim 2.
Claim 13 rejected under the same reasons as claim 3.
Claim 14 rejected under the same reasons as claim 4.
Claims 15 and 19 are rejected under the same reasons as claim 7.
Claims 16 and 20 are rejected under the same reasons as claim 8.


Response to Arguments
(A) Applicant argues "....the proposed combination fails to disclose “upload, via the communication interface, the plurality of image parts to the data storage system in parallel, wherein if the one or more quality of service parameters indicate that the level of service requested by the application comprises low latency: ...,” as recited by independent Claim 1. The Examiner alleges that these claim elements are satisfied by Danovitz. Office Action at 3-4 (“DANOVITZ explicitly teaches...upload, via the communication interface, the plurality of image parts to the data storage system in parallel, wherein if the one or more quality of service parameters indicate that the level of service requested by the application comprises low…” (Remarks pgs 12-13).
As to point (A), Examiner respectfully disagree, in light of the applicant specification, Danovitz discloses upload, via the communication interface, the plurality of image parts to the data storage system in parallel, wherein if the one or more quality of service parameters indicate that the level of service requested by the application comprises low latency ( Danovitz ¶107-108- a cloud-based media content management system may receive media content items from a population of media devices 108 as a distributed upload of individual segments of the media content items, where each individual segment is uploaded from a possibly different media device of the population. For example, if two or more separate media devices each schedule a recording of the same television program, each of the media devices may (or may not) upload one or more segments of the television program, the uploaded segments collectively forming an entire copy of the television program; ¶130-133, 147-150 if a service provider system 204 determines that a particular media device has or is currently experiencing relatively slow network upload speeds, the system may instruct the media device to operate in a passive, For example, one media device may receive instructions to upload the first ten segments, a second media device may receive separate instructions to upload the next ten segments, etc. In general, any division of segments amongst media devices of the population of media devices may be instructed. In this manner, each media device may receive the media content item, define segments of the media content item).  Furthermore, examiner would like to point out the claimed limitation “upload, via the communication interface, the plurality of image parts to the data storage system in parallel, wherein if the one or more quality of service parameters indicate that the level of service requested by the application comprises low latency”, how does the applicant intent to clarify parallel, does it mean uploading while partition the image into a plurality of image parts i.e. uploading and partitioning occurs in parallel.  Further clarification is required as how parallel should be interpreted by the examiner.
(B) Applicant argues "....As another example, the proposed combination fails to disclose “each image part of the plurality of image parts that fails to upload within an upload timeout threshold is to be re- uploaded to the data storage system after expiration of the upload timeout threshold,” as recited by independent Claim 1. The Examiner alleges that these claim elements are satisfied by Smith’s disclosure of an “upload report [including] data regarding the number of failed uploads of chunks and/or a timestamp related to the upload of each of the N chunks.” Office Action at 5 (citing Smith at 19:35-52). The upload report in Smith merely contains information about failed uploads and successful uploads; Smith, however, has no disclosure relating to re-uploading image parts that fail to upload after expiration of an upload timeout threshold. See, e.g., Smith at 19:35-52. Moreover, Earhart and Danovitz fail to cure these deficiencies. Accordingly, the proposed combination fails to disclose these claim elements (Remarks pgs 13-14).
As to point (B), Examiner respectfully disagree, SMITH explicitly teaches each image part of the plurality of image parts that fails to upload within an upload timeout threshold is to be re-uploaded to the data storage system after expiration of the upload timeout threshold (SMITH; col. 18 lines 1-15, should transmission of a chunk fail, the scheduler 302 may begin re-transmission of the failed chunk. For example, if transmission of chunk 4 304e should fail, the scheduler 302 would begin transmission of chunk 4 304e again. Because the scheduler 302 monitors the upload process to provide the chunks 304a through 304n in order to the storage medium 306Col 19, ll 35-52- upload report may include data regarding the number of failed uploads of chunks and/or a timestamp related to the upload of each of the N chunks; col. 21 lines 7-25 If the lowest in order of all presently uploading chunks has not yet completed the upload process (510), but a threshold portion of another presently uploading chunk has been transmitted (512), in some implementations, the upload of the other uploading chunk may be suspended (514). In some implementations, to ensure in-order receipt of the chunks, if a particular chunk is nearing completion before an earlier (e.g., closer to the beginning of the file) chunk has completed, the transmission of the remainder of the chunk may be suspended until completion of upload of the earlier chunk. In some examples, the threshold may represent a percentage (e.g., 95%, 99%, etc.) of the chunk having been transmitted, or a threshold number of bytes (e.g., 500 bytes, 1 kilobyte, etc.) remaining to be transmitted, If one or more chunks has failed to upload (516), in some implementations, upload of the failed chunk may be re-started (518). For example, if, during transmission of a chunk, a connection failure, memory allocation failure, or other failure occurs, transmission of that particular chunk may fail. If failure should occur, in some implementations, the failed chunk may be scheduled for immediate re-transmission).

(C) Applicant argues "....For at least these reasons, independent Claim 1 is allowable over the cited art. Independent Claims 11 and 17 recite elements similar to those recited in independent Claim 1 and thus are allowable for analogous reasons. Moreover, the remaining dependent claims are allowable at least because they each depend from an allowable independent claim. Accordingly, Applicant respectfully requests that the rejections of Claims 1-20 under 35 U.S.C. § 103 be withdrawn.” (from remarks page 13).

As to point (C), see Point (A & B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
11/8/22